



WARNING

The President of the panel
    hearing this appeal directs that the following should be attached to the file:

An order restricting
    publication in this proceeding under ss. 486.4(1), (2), (3) or (4) or 486.6(1)
    or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4       (1)
Subject to subsection (2), the presiding judge or justice may
    make an order directing that any information that could identify the
    complainant or a witness shall not be published in any document or broadcast or
    transmitted in any way, in proceedings in respect of

(a)
any
of the following offences;

(i)   an offence under section 151, 152, 153, 153.1, 155, 159, 160, 162,
    163.1, 170, 171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01,
    279.02, 279.03, 346 or 347,

(ii)  an offence under section 144 (rape), 145 (attempt to commit rape),
    149 (indecent assault on female), 156 (indecent assault on male) or 245 (common
    assault) or subsection 246(1) (assault with intent) of the
Criminal Code
,
    chapter C-34 of the Revised Statutes of Canada, 1970, as it read immediately
    before January 4, 1983, or

(iii) an offence under subsection 146(1) (sexual intercourse with a female
    under 14) or (2) (sexual intercourse with a female between 14 and 16) or
    section 151 (seduction of a female between 16 and 18), 153 (sexual intercourse
    with step-daughter), 155 (buggery or bestiality), 157 (gross indecency), 166
    (parent or guardian procuring defilement) or 167 (householder permitting
    defilement) of the
Criminal Code
, chapter C-34 of the Revised Statutes
    of Canada, 1970, as it read immediately before January 1, 1988; or

(b)
two
or more offences being dealt with in the same
    proceeding, at least one of which is an offence referred to in any of
    subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of the
    offences referred to in paragraph (1
)(
a) or (b), the
    presiding judge or justice shall

(a)  at the first reasonable opportunity, inform any witness under the
    age of eighteen years and the complainant of the right to make an application
    for the order; and

(b)
on
application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)
In proceedings in respect of an
    offence under section 163.1, a judge or justice shall make an order directing
    that any information that could identify a witness who is under the age of
    eighteen years, or any person who is the subject of a representation, written
    material or a recording that constitutes child pornography within the meaning
    of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An order made under this section
    does not apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s. 8(3
)(
b).

486.6       (1)
Every person who fails to
    comply with an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or
    (2) is guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an order
    referred to in subsection (1) applies to prohibit, in relation to proceedings
    taken against any person who fails to comply with the order, the publication in
    any document or the broadcasting or transmission in any way of information that
    could identify a victim, witness or justice system participant whose identity
    is protected by the order.
2005, c. 32, s. 15.






CITATION:
R. v. S.H., 2011
          ONCA 215



DATE:  20110321



DOCKET: C52893



COURT OF APPEAL FOR ONTARIO



Sharpe, MacFarland and LaForme JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



S. H.



Appellant



Howard C. Rubel, for the appellant



Tracy Kozlowski, for the respondent



Heard: March 17, 2011



On appeal from the decision of Justice
          Cary C. Boswell of the Superior Court of Justice dated March 8, 2010,
          reported at 2010 ONSC 1635 (CanLII).



BY THE COURT:

[1]

The offences the
    appellant was convicted of were historical  occurring between 1973 and 1995 
    and were committed in a domestic context.  The appellant was 55 years old at the time of trial.  There were
    four complainants; two former wives and two daughters.  The appellant was charged with a total of
    thirteen offences, which included assault, sexual assault, sexual touching,
    gross indecency, weapons dangerous and uttering a death threat.

[2]

The charges against
    his first born daughter relate to incidents that took place when she was
    between 11 and 13 years old.  She was 34
    years old at the time of trial.  Charges
    against his second born daughter involved a pellet gun and occurred when she
    was 15 years old.  She was 31 at the time
    of trial.

[3]

After a five day trial, the trial judge found the appellant guilty
    only of counts 4, 5, 7, 8, 9, 11 and 12, and convictions were entered.  The trial judge
sentenced him to a total period of imprisonment of four years and
    three months.

[4]

The appellant appeals against his convictions for counts 4, 5, 8,
    9 and 11.  They are in connection with
    various offences against each of the four complainants.
He does not
    appeal against his conviction on counts 7 and 12, being two of the offences he
    committed against his second born daughter.  He also seeks leave to appeal his sentence.

Grounds of appeal

[5]

The appellants principal ground of appeal is in
    connection with the evidence of his first daughter.  He argues that the trial judges failure to
    resolve her earlier recantation of her allegations amounted to an error.  In his view, resolution of this issue had to
    have resulted in either the complete rejection of her evidence as being incredible,
    or at least raise a reasonable doubt.

[6]

The appellant further
    submits that the trial judge then fell into further error by relying on the
    first daughters evidence to support the testimony of other complainants.  This, he says, resulted in a number of
    critical errors.  He contends that such
    errors include: (i) a misapprehension of evidence; or (ii) a reversal of the
    burden of proof; or (iii) an unreasonable verdict.  We reject each of the appellants
    submissions.


Discussion

[7]

The trial judge correctly summarized the case before
    him as:


a
case where the
    witnesses testified about incidents that occurred long ago.  Their
    recollections were incomplete.  There was little to corroborate the oral
    testimony of the principle parties.  Credibility is obviously a central
    issue, as is reliability.

[8]

As the trial judge noted on several occasions in
    his reasons; he was entitled to believe all, some or none of a witnesss
    evidence.  He then conducted a thorough
    review of the evidence and considered both the credibility of the witnesses as
    well as the reliability of their evidence.  He correctly observed the difference between a witnesss credibility and
    the reliability of their evidence.

[9]

The trial judge then
    went on and correctly recited and applied the
W
.(
D.)
[1]

analysis
that was required by law in the circumstances of this case.  He found that he did not believe the
    appellant, nor was he left with a reasonable doubt as a result of his
    evidence.  No error was committed in his
    approach or analysis, and specifically, he did not reverse the onus of
    proof.

[10]

In his analysis of the
    witnesses, the trial judge considered such factors as the potential impact of
    the passage of time; the possibility of the witnesss testimony being coloured
    by discussions between them; and any confirmatory, or lack of confirmatory
    evidence that might impact on the evidence.  He gave thorough reasons why he believed a witness and why their
    evidence was either reliable or unreliable and he was clear on how much of
    their testimony he accepted.  He did not
    misapprehend any of the evidence.

[11]

Finally, regarding his
    principal argument, the appellant submits that the trial judge erred in not
    resolving the recantation issue of the first daughter.  In this regard, the appellant notes that the
    defence evidence called at trial given by the sister of the appellant was
    directly contrary to the evidence of the first daughter.  That is, contrary to the daughters
    testimony, the sisters evidence was that in 1989 she did not persuade the
    daughter to recant criminal allegations she had made against her father.  The trial judge held that he was unable to
    say whether the sister had done so but that he did not need to resolve this
    issue.

[12]

The appellants
    argument here is that the trial judge specifically raised an issue necessary
    for him to resolve when he said: i
f I were to find that [the daughter]
    was lying about [the sisters] involvement, then I might have concerns about
    her credibility on the whole.  Furthermore, he notes that the trial judge did not reject the sisters
    evidence.  Thus, he says, a decision that
    the daughter lied about why she recanted should result in a total rejection of
    her evidence, or at the least raise a reasonable doubt.
We reject this
    argument.

[13]

In our view, and in
    all the circumstances of this case, the trial judge was correct in holding that
    the stated reasons for the witnesss recantation did not require
    resolution.  The daughters reasons or
    motive for having recanted her allegations against the appellant in this trial
    were only relevant to her credibility.  Indeed, as defence counsel at trial submitted to the trial judge: [A]ll
    I intended with this witness [the appellants sister] was for her to counter
    [the daughters] evidence that she instructed her to change her statement.

[14]

A trial judge does not
    have to resolve every discrete factual issue bearing on a witnesss credibility
    and is entitled to assess the evidence as a whole.  In our view, the daughters evidence and
    credibility were properly assessed by the trial judge.  In doing so he factored in the fact of the
    daughters recantation as well as other evidence, including his finding that
the
    appellant had confessed to having assaulted the daughter sexually while he was
    in hospital recovering from a near-fatal accident.  There was no error in either the trial
    judges approach or his conclusion.

[15]

For these reasons, the
    appeal against his convictions is dismissed.

Sentence

[16]

The trial judge reviewed the principles of
    sentencing under s. 718 of the
Criminal
    Code
.  He considered and applied the
    correct principles and fully explained his reasons for doing so.
The trial judge was completely aware of the appellants age
    and his serious medical condition; that the offences occurred years earlier;
    and that he was essentially a first time offender.  Moreover, i
t is clear to us that
the principle of totality
    guided the trial
judges
ultimate decision.

[17]

This court has
    repeatedly held that absent exceptional circumstances, adult offenders in a
    position of trust who sexually abuse children over a substantial period of time
    can expect to receive mid to upper single digit penitentiary terms: see
R. v. D.D.
(2002), 163 C.C.C. (3d) 471
    (Ont. C.A.) at 484.  There are no
    exceptional circumstances in this case.

[18]

The sentence imposed
    by the trial judge in this case is entitled to considerable deference.  The appellant has failed to demonstrate that
    intervention by this court is warranted.  That is, he has failed to show that the trial judge committed an error
    in principle, or failed to consider a relevant factor, or that he placed an
    inappropriate emphasis on applicable factors.  Finally, we disagree that the sentence of four years and three months,
    in all the circumstances of this case, is a sentence that is demonstrably
    unfit.

[19]

Accordingly, while
    leave to appeal his sentence is granted, the appeal is dismissed.

RELEASED:

RJS                                                 Robert
    Sharpe J.A.

MAR 21 2011                                 J. MacFarland
    J.A.

H.S.
    LaForme J.A. 





[1]

R. v. W
.(
D.)
, (1991),
    63 C.C.C. (3d) 397.


